Citation Nr: 1708149	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  13-13 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to February 19, 2011.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1961 to March 1964. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board acknowledges that the Veteran's claim for increase rating for lumbar strain with degenerative disc disease was granted at 40% in the March 2011 rating decision.  The Veteran filed a notice of disagreement with this determination, but did not perfect his appeal.  Thus, this issue is not before the Board for appellate consideration. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via videoconference in September 2016.  A transcript of the proceeding is of record.     


FINDING OF FACT

For the period prior to February 19, 2011, resolving all doubt in the Veteran's favor, the competent and credible evidence of record demonstrates that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a TDIU prior to February 19, 2011.  Specifically, the Veteran asserts that due to his service-connected disabilities, he was forced to reduce the number of hours he was working per week for the period from January 1, 2009 through April 30, 2009; and on May 1, 2009 he was forced to stop working completely.  The evidence of record reflects that the Veteran was self-employed as a barber for 45 years, and he worked up until May 1, 2009.  The evidence of record also reflects that the Veteran completed all four years of high school, but did not pursue any other education or training thereafter.  

A TDIU may be assigned where the schedular rating is less than total and the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper or lower or one or both lower extremities, including the bilateral factor if applicable; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a) (2016).

Entitlement to benefits on an extraschedular basis may be considered under           38 C.F.R. § 4.16(b) where the percentage requirements for a schedular TDIU are not met and the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16 (b).  

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating. 38 C.F.R. § 4.19 (2016).  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Here, prior to February 19, 2011, the Veteran was service connected for lumbar spine evaluated as 20 percent disabling, and right knee limited motion, right knee instability, right knee scar, and right hip, each evaluated as 10 percent disabling.  The Veteran's service-connected disabilities did not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) prior to February 19, 2011.  Therefore, his claim must be addressed under 38 C.F.R. § 4.16(b).  For the reasons that follow, the Board finds that entitlement to an extraschedular TDIU is warranted under 38 C.F.R. § 4.16(b).  

On VA examination in October 2009 , the examiner noted that the Veteran reported that he had not worked since May 2009 because his knee, hip, and back pain limited his ability to stand and cut his clients' hair.  The examiner opined that pain had a major functional impact on the Veteran.  In a February 2011 report of VA examination, the examiner opined that the Veteran has not been able to do his job as a barber for 1.5 years due to his service-connected disabilities.  Additionally, in a letter dated in February 2010, Dr. Samir Mehmoud confirmed that the Veteran was totally disabled for any gainful employment due to his disabilities, including his service connected back, knee, and hip disabilities.   

A March 2015 statement from a former employer indicates that the Veteran worked full time as a barber, five days a week, prior to January 2009.  However, because of pain related to his back, hip, and knee disabilities, the Veteran was no longer able to perform his job-related duties.  The Veteran reduced his work hours from January 2009 to May 2009 and subsequently stopped working entirely.  See March 2015 Buddy Statement.  Additionally, the Veteran's friend provided a statement in 2009 indicating that the Veteran was no longer able to work because of difficulties related to his service-connected disabilities.  See September 2009 Statement.

The Board acknowledges that in June 2012, the Director of Compensation Service issued a memorandum that weighed against the Veteran's claim for an extraschedular TDIU prior to February 19, 2011.  However, although the Director's decision is important in that it allows the Board to consider entitlement to an extraschedular TDIU in this decision, it is not binding.  38 C.F.R. § 4.16; Wages v. McDonald, 27 Vet. App. 233 (2015) (The Board is authorized to award extraschedular TDIU after obtaining the Director's decision.  The Board is not bound by Director's decision in deciding whether to award TDIU).  Further, the Director's decision did not address the February 2011 VA examiner's opinion, or the Veteran's submitted buddy statements.

Accordingly, the Board finds that the competent and credible evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran was unemployable due to the effects of his service-connected disabilities prior to February 19, 2011.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU prior to February 19, 2011 is warranted.  38 U.S.C.A. § 5107(b) (West 2014);  38 C.F.R. § 3.102 (2016).   


ORDER

For the period prior to February 19, 2011, a TDIU is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


